 
EXHIBIT 10.1

2010 Special Incentive Program


Pursuant to the Darling International Inc. 2004 Omnibus Incentive Plan (the
“Plan”) and in consideration of and conditioned upon the closing of the
acquisition of Griffin Industries, Inc. (“Griffin”) by Darling International
Inc. (the “Company”) pursuant to that certain Agreement and Plan of Merger (the
“Merger Agreement”), dated November 9, 2010, by and among the Company, DG
Acquisition Corp., a Kentucky corporation and a wholly owned subsidiary of the
Company, and Griffin (the “Merger”), the Employees of the Company listed below
in the Cash Payment paragraph shall be eligible to receive a cash payment no
later than March 15 of the calendar year immediately following the calendar year
in which the Merger occurred, as a Cash-Based Award (the “Cash Payment”), which
is intended to be treated as Performance-Based Compensation in accordance with
the terms hereof; provided, however, that in no event shall the Cash Payment be
paid with respect to any Participant until the Company’s Compensation Committee
certifies in writing that the performance goals and any other material terms
applicable to such performance period have been satisfied; provided, further,
that in no event shall the Cash Payment be paid to any Employee of the Company
listed below in the Cash Payment paragraph if the employment of such Employee is
terminated, voluntarily or involuntarily, prior to the determination that the
conditions to receive such payment have been fulfilled.


The Employees listed in the Restricted Stock Award paragraph below shall
receive, subject to and conditioned upon achievement of the goals set forth in
the Restricted Stock Award paragraph, a Restricted Stock Award upon the
successful completion of the Merger and, for certain portions of the Award,
depending on the Share price following the closing of the Merger (the “Closing”)
as more fully described below, which is intended to be treated as
Performance-Based Compensation.  Such Restricted Stock Award shall be awarded
promptly following the determination by the Company’s Compensation Committee
that the conditions to receive such Award have been fulfilled; provided,
however, that in no event shall any such Award be awarded with respect to any
Participant until the Company’s Compensation Committee certifies in writing that
the performance goals and any other material terms applicable to such
performance period have been satisfied; provided, further, that in no event
shall any such Award be awarded to any Employee listed below in the Restricted
Stock Award paragraph if the employment of such Employee is terminated,
voluntarily or involuntarily, prior to the determination that the conditions to
receive such Award have been fulfilled.


Capitalized terms used, but not defined, herein shall have the meaning given
them in the Plan.


Cash Payment: The Cash Payment shall not exceed $500,000 in the aggregate.  Upon
the successful completion of the Merger, executive management of the Company
shall recommend to the Compensation Committee individual Cash Payments to be
made to senior Company employees who have been materially instrumental in
successfully completing the Merger, along with a summary of each such employee’s
contributions towards the successful completion of the Merger; provided, that in
no event shall the aggregate of such Cash Payments to all Company employees
exceed $500,000.  The Compensation Committee shall review such recommendations
and approve awards if in the Compensation Committee’s judgment such Cash Payment
awards are merited.   Such Cash Payments shall be made no later than March 15 of
the calendar year

 
 

--------------------------------------------------------------------------------

 

immediately following the calendar year in which the Merger occurred.  No
Participant shall receive a Cash Payment if his or her employment has been
terminated, voluntarily or involuntarily, prior to receipt of such payment.


Restricted Stock Award:  Upon the successful completion of the Merger and
subject to the attainment of the following performance goals, the Participants
listed below shall be eligible to receive the applicable number of Shares of
Restricted Stock listed to the right of his or her name; provided, that such
Participant’s employment with the Company has not terminated, voluntarily or
involuntarily, prior to the determination that the conditions to receive such
Award have been fulfilled.  The Company shall grant the Restricted Stock Awards
in three separate grants subject to fulfillment of the performance goals and
vesting requirements specified below:


Grant 1 Conditions and Vesting:  If the Merger is completed no later than
December 31, 2010, the Participants listed below shall be eligible to receive
the number of Shares of Restricted Stock listed to the right of his or her name,
subject to the following vesting requirements.  One third of the grant shall
vest on each of the following dates:  the date of the Closing, the date of the
first anniversary of the Closing and the date of the second anniversary of the
Closing.


Grant 2 Conditions and Vesting.  If the price of the Company’s common stock on
the last day of the 13th full consecutive calendar month following the Closing
or, if such date is not a Business Day, the next succeeding Business Day
(the “True-Up Date”) (as appropriately adjusted in accordance with Sections 4.4
and 14.4 of the Plan) is equal to or greater than $10.00 per Share, the
Participants listed below shall be eligible to receive the number of Shares of
Restricted Stock listed to the right of his or her name, subject to the
following vesting requirements.  One third of the grant shall vest on each of
the following dates:  the True-Up Date, the date of the first anniversary of the
True-Up Date and the date of the second anniversary of the True-Up Date.


Grant 3 Conditions and Vesting.  The Participants’ eligibility for Grant 3 shall
be determined and granted follows: (i) if the price of the Company’s common
stock is $12.50 or higher on the date of the second anniversary of the Closing
or, if such date is not a Business Day, the next succeeding Business Day (as
appropriately adjusted in accordance with Sections 4.4 and 14.4 of the Plan),
then the Participants shall be awarded one third of the number of Shares of
Restricted Stock listed to the right of his or her name under the column titled
“Grant 3”; (ii) if, on the date of the third anniversary of the Closing or, if
such date is not a Business Day, the next succeeding Business Day, the price of
the Company’s common stock is at least $12.50 per Share and the percentage
increase of the Company’s common stock over $12.50 per Share (as appropriately
adjusted in accordance with Sections 4.4 and 14.4 of the Plan) exceeds the
median percentage increase of the common stock of the companies listed on the
S&P 600 on the last day of the period for the preceding one year period, then
the Participants shall be awarded one third of the number of Shares of
Restricted Stock listed to the right of his or her name under the column titled
“Grant 3” and (iii) if, on the date of the fourth anniversary of the Closing or,
if such date is not a Business Day, the next succeeding Business Day, the price
of the Company’s common stock is at least $12.50 per Share and the percentage
increase of the Company’s common stock over $12.50 per Share (as appropriately
adjusted in accordance with Sections 4.4

 
2

--------------------------------------------------------------------------------

 

and 14.4 of the Plan) exceeds the median percentage increase of the common stock
of the companies listed on the S&P 600 on the last day of the period for the
preceding two year period, then the Participants shall be awarded one third of
the number of Shares of Restricted Stock listed to the right of his or her name
under the column titled “Grant 3”.  For purposes of clarity, if the performance
goals set forth in (i) through (iii) are not met at the specified measurement
date in the applicable subsection, the portion of the grant that corresponds to
the performance goal in such subsection shall be forfeited in its entirety and
the Company may not grant such Shares to the Participants.




Name1
Title
Total Award
Grant 1
Grant 2
Grant 3
Randall C. Stuewe
Chief Executive Officer
175,000
35,000
70,000
70,000
John O. Muse
Executive Vice President – Finance and Administration
175,000
35,000
70,000
70,000
Neil Katchen
Executive Vice President – Chief Operations Officer
30,000
-
15,000
15,000
John F. Sterling
Executive Vice President – General Counsel and Secretary
75,000
15,000
30,000
30,000
Other Non-Named Executive Officers
 
185,000
25,000
80,000
80,000





As used herein, the term “Business Day” shall mean any day of the year, other
than a Saturday or Sunday, on which national banking institutions in the City of
New York are open to the public for conducting business and are not required or
authorized to close.

 
______________________________ 
1 The fifth named executive officer as of the end of the Company’s 2009 fiscal
year, Mark Myers, retired from the Company effective January 3, 2010.

 
3

--------------------------------------------------------------------------------

 
